Per curiam.
The State Bar of Georgia brought disciplinary proceedings against T. Peter O’Callaghan, charging him with violations of Standard 4 (conducting himself in a manner involving dishonesty, fraud, deceit or wilful misrepresentation), Standard 44 (wilfully abandoning or wilfully disregarding a legal matter entrusted to him), Standard 45 (b) (knowingly making a false statement of law or fact in representing a client), and 65 (A) (commingling a client’s funds with his own and failing to account for trust property) of State Bar Rule 4-102. These violations occurred in O’Callaghan’s representation of clients in three separate matters. In the first, he submitted forms involved in a loan closing, knowing the information contained therein to be false. In the second, he failed for four months to inform his client of a judgment against O’Callaghan and the client. In the last, he failed to disburse to a medical provider funds withheld from clients to pay for medical reports because of a dispute between O’Callaghan and the medical provider unrelated to the clients or their medical care.
O’Callaghan filed a petition for voluntary discipline, admitting the above violations and proposing as the appropriate discipline a suspension from the practice of law for a period of 18 months. In mitigation of any discipline which might be imposed, O’Callaghan submitted that he realized the serious consequences of his actions, and the detriment to his clients and the public caused by his actions, that he had made restitution to the medical provider, and that he had been under personal and financial stress.
We adopt the review panel’s recommendation that O’Callaghan’s petition for voluntary discipline be accepted and that he be suspended from the practice of law for a period of 18 months. It is, therefore, ordered that T. Peter O’Callaghan be suspended from membership in the State Bar of Georgia beginning March 1, 1993, and that he comply with State Bar Rule 4-219 (c) concerning actions necessary to notify clients of his suspension and to protect their interests.

Suspended for 18 months.


Clarke, C. J., Benham, Fletcher, Sears-Collins and Hunstein, JJ., concur.

Jeffrey M. Smith, for O’Callaghan.